Citation Nr: 0730645	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-34 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1976, and had additional periods of service in the National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which found that new and material 
evidence had not been submitted sufficient to reopen a claim 
of entitlement to service connection for Hepatitis C.

The issue of entitlement to service connection for Hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated August 1997, the RO denied service 
connection for Hepatitis C.  The veteran did not complete a 
timely appeal of this decision, and it therefore became 
final.

2.  The evidence received since the unappealed August 1997 
rating decision does relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
Hepatitis C.


CONCLUSIONS OF LAW

1.  The August 1997 decision of the RO, which denied service 
connection for Hepatitis C, is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  The evidence received since the August 1997 RO decision, 
which denied service connection for Hepatitis C, is new and 
material and the claim for service connection for Hepatitis C 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

Furthermore, the Board calls attention to Kent v. Nicholson, 
20 Vet. App. 1 (2006).  That case addresses notice 
requirements specific to new and material claims.  
Essentially, under Kent, the veteran must be apprised as to 
the requirements both as to the underlying service connection 
claim and as to the definitions of new and material evidence.  
Kent further requires that the notice inform the veteran as 
to the basis for the prior final denial and as to what 
evidence would be necessary to substantiate the claim.  

In the present case, the instant decision reopens the 
veteran's service connection claim.  Therefore, any 
deficiency with respect to notice regarding new and material 
evidence is moot.  

The Board will address the evidence of record as pertinent, 
particularly, the veteran's VA treatment records.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss in 
detail the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show on 
each of his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's claim of entitlement to service connection for 
Hepatitis C was last finally denied in an August 1997 rating 
decision.  That decision was based on the fact that, while 
the veteran did have a diagnosis of Hepatitis C at that time, 
no evidence had been presented linking the veteran's 
Hepatitis C, which was not diagnosed until several years 
after service, to service.  While the veteran did file a 
notice of disagreement with this decision, and a Statement of 
the Case was issued, the veteran did not perfect an appeal of 
this decision within one year of its promulgation, and it is 
therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103 (2007).

Because of the prior final denial, the veteran's current 
claim of service connection for Hepatitis C may be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  See 38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2007).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has been submitted sufficient 
to reopen the veteran's claim of entitlement to service 
connection for Hepatitis C.  In this regard, the Board finds 
material particularly a statement from an outpatient 
treatment record dated December 2002, from a VA physician, 
who indicates that the veteran's end stage liver function is 
probably due to Hepatitis C virus, and is probably military 
related.  This physician also submitted a later statement 
indicating that the veteran's Hepatitis C was probably 
acquired in the military from IV drug use and/or tattoos.  
The provider noted, in particular, that the veteran had 
abnormal liver function and an abnormal biopsy as early as 
1982, about 6 years after the veteran's service discharge.

As this evidence pertains directly to the question of whether 
the veteran's Hepatitis C is related to service, the Board 
finds this evidence both new and material, and the veteran's 
claim of entitlement to service connection for Hepatitis C is 
reopened.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
Hepatitis C is reopened; to this extent only, the veteran's 
claim is granted.


REMAND

As the veteran's claim of entitlement to service connection 
for Hepatitis C is now reopened, and as there is evidence of 
record, as cited above, showing that the veteran's Hepatitis 
C may be related to service, the Board finds that the veteran 
should be provided with a VA examination, in order to 
determine the etiology of the veteran's currently diagnosed 
Hepatitis C.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The veteran should be provided with a 
VA examination by a specialist in liver 
disorders to determine the nature and 
etiology of the veteran's Hepatitis C.  
All indicated tests and studies should be 
undertaken.  The claims file should be 
reviewed by the examiner, particularly a 
December 2002 VA outpatient treatment 
record which indicates that the veteran's 
Hepatitis C was probably military 
related, as well as private records from 
1982 showing the first diagnosis of 
hepatitis.  The examiner is requested to 
obtain a detailed clinical history from 
the veteran concerning exposure to 
possible risk factors associated with the 
development of Hepatitis C.    

Following the examination, the examiner 
should list and discuss all documented 
risk factors for the appellant.  The 
examiner should rank order the documented 
risk factors relative to the probability 
that any current confirmed Hepatitis C 
infection is etiologically related to the 
risk factor.  In commenting on the 
veteran's history of drug use, the 
examiner should distinguish between the 
risk of Hepatitis C due to drug use in 
service as compared to the extent of risk 
of incurrence of Hepatitis C due to drug 
use after service.  The examiner should 
then render an opinion as to whether 
there is a 50 percent probability or 
greater that the veteran developed 
Hepatitis C as a result of his service.  
A complete rationale for each opinion 
expressed should be provided, including 
the risk factors on which this diagnosis 
is based.  

2.  Thereafter, the RO should re-
adjudicate the claim on appeal.  If any 
benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case, and 
provided an opportunity to respond.  The 
case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to cooperate by 
reporting for the examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


